Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021, that includes a response to the Final Office Action mailed January 28, 2021, has been entered. Claims 1, 21, and 22 have been amended; claims 2-4, 6-8, 18, and 19 have been canceled; and no claims have been newly added. Claims 9-17 and 20 have been withdrawn. Claims 1, 5, 21, and 22 are currently under examination.
Election/Restrictions
In view of the 37 CFR 1.132 Declaration of Dr. Anu Bheemaiah Machettira, the elected species of the compound of formula (I) appears to be allowable. 
In particular, Fischer et al. disclose a compound of formula (I) as defined therein, in which Y is preferably e.g. C2-C4-alkynyl. This substituent is equivalent to the alkynyl of the present claims in which R1 is H, methyl, or ethyl. 
In the Declaration, Applicant compares the elected species of compound in which R1 is methyl with an exactly identical compound except R1 is H. The comparative compound falls within the preferred scope of Fischer, but outside the scope of the 
The search and examination is now being extended to the species that is exactly identical to the originally elected species of the compound of formula (I), except R1 is ethyl. According to Fischer et al., Y is preferably e.g. C2-C4-alkynyl, corresponding to R1 of the claimed compound being H, methyl, or ethyl, and thus each one of these compounds would be expected to have equivalent or very similar herbicidal activity. Applicant has already shown that if R1 is methyl, the herbicidal activity is significantly superior compared to an identical compound except for R1 being H. But Applicant has not established that if R1 is ethyl, the herbicidal activity is also significantly superior compared to an identical compound except for R1 being H.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claims 21 and 22 have been satisfactorily amended. Applicant’s explanation with respect to the phrase “or an ion equivalent of calcium or magnesium” is being accepted, and made of record as “for every mole of compound of formula (I) (with one negative charge COO-), if an ion equivalent of calcium is present, then one mole of sodium or ½ mole of calcium or magnesium is needed” (see page 5 of the response filed April 23, 2021). Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed January 28, 2021 is hereby withdrawn. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 5, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,389,443. 
The instant claims are directed to a compound of formula (I) as defined therein, in which X and Y are both e.g. ethyl, R1 is e.g. methyl, R2 is e.g. H, R3 can be e.g. C1-C6 alkyl, and G is e.g. H. 
Claims 1-4 of U.S. Patent No. 8,389,443 disclose a compound of formula (I) as defined therein, in which X and W are both e.g. ethyl; Y is e.g. ethynyl; Z is e.g. H; A is e.g. methoxy, ethoxy or propoxy; B is e.g. methyl, and G is e.g. H. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the key difference between the two compounds just described is a substitution of a hydrogen for a methyl on the carbon bonded to the –O-R3 substituent in the instantly claimed compound of formula (I). It is well established that substitution of methyl for hydrogen is not a patentable modification absent unexpected or unobvious results. 
***It is noted that Applicant states in their response filed April 23, 2021 that they have attached a terminal disclaimer over the Fischer ‘443 patent. However, no terminal disclaimer can be found. Therefore, the ODP rejection is being maintained at this time. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Patent Application Pub. No. 2012/0190865).
Applicant Claims
Applicant claims a compound of formula (I) as defined therein, in which e.g. X and Y are both ethyl, R1 is ethyl, R2 is H, R3 is CH2CH2OCH3, and G is H.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Fischer et al. disclose a compound of formula (I) as defined therein, in which W and X are most preferably e.g. ethyl; Y is preferably e.g. C2-C4-alkynyl; Z is most preferably e.g. H; A and B together are preferably a saturated C5-C6 cycloalkyl, and this cycloalkyl can be mono-substituted preferably with e.g. methoxyethoxy (i.e. OCH2CH2OCH3, which corresponds to R3 being CH2CH2OCH3 in Applicant’s formula (I)); and G is most preferably e.g. H (abstract; paragraphs 0005-0008, 0011, 0012, 0040, 0046, 0066, 0067, 0068, 0074) 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Fischer et al. do not anticipate the instantly claimed compounds with one single example or preferred embodiment. However, the Fischer et al. disclosure is sufficient to render the instantly claimed compounds prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Fischer et al., outlined supra, to devise Applicant’s instantly claimed compound of formula (I). 
Fischer et al. disclose compounds of formula (I) as defined therein for use as pesticides (paragraph 0002). Since Fischer et al. disclose that W, X, Y, Z and G are (particularly) preferably ethyl, ethyl, C2-C4-alkynyl, H, and H, respectively; and that A and B together are preferably a saturated C5-C6 cycloalkyl, and this cycloalkyl can be mono-substituted preferably with e.g. a methoxyethoxy substituent (corresponding to methoxyethyl for R3); one of ordinary skill in the art would thus be motivated to employ the (particularly) preferred substituents as just described, with the reasonable expectation that the resulting compound would successfully serve as an effective pesticide. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments
It is noted that Applicant appears to have essentially reiterated arguments originally filed August 5, 2020, so the responses are repeated here. 
i) Applicant contends that “Fischer ‘865 does not exemplify a compound reading on the instant claims”, and thus “to arrive at the instantly claimed compounds, one of skill in the art…would have to pick and choose from among various teachings of Fischer ‘865”, that “the effects of different substituents in chemical compounds are unpredictable”, and thus “without the benefit of hindsight, there is simply no reason one of ordinary skill in the art would have picked and chosen among the multitude of possible combinations suggested by Fischer ‘865”.
The Examiner, however, would like to point out the following:
1. Fischer has not been cited for anticipating the instantly claimed subject matter under 35 USC 102. Fischer need not exemplify a specific compound being claimed.
2. Fischer is not limited to the specific examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and non-preferred embodiments. 
most preferred. One of ordinary skill in the art would thus have a reasonable expectation of success at arriving at a compound with herbicidal activity by making the selections expressly disclosed by Fischer. Indeed, Applicant has merely followed the teachings of Fischer like a recipe in arriving at the claimed compound. This is not a patentable advance, but merely the work of the ordinary mechanic in the art. 
ii) Applicant contends that the “instantly claimed compounds provide unexpected results” in the form of “surprising pre- and post-emergence herbicidal effects”. 
The Examiner, however, would like to point out that these effects are not unexpected at all. Fischer expressly teaches that their compounds have herbicidal effects. Indeed, this is precisely the reason why one of ordinary skill in the art would arrive at the claimed compounds in view of Fischer, i.e. for the herbicidal effects. 
iii) Applicant contends, regarding the ODP rejection, that “a key feature of claims 1-4 of Fischer ‘443 is to have geminal ketoenols”, and “contrary to the Office’s position that substitution of hydrogen for methyl is not a patentable modification, a skilled artisan would have understood that an additional substituent (e.g. methyl) required by claims 1-4 of Fischer ‘443 has a decisive effect…prevents the cyclohexyl ring from changing conformation”, and thus “consequently this may have severe effects on what fits to the binding pocket of enzymes” and “this structural difference, therefore, would lead to differences in properties”; and, moreover, “in all of the examples of Fischer ‘443 substituent A is in the 4-position of the cyclohexyl ring” and thus “the skilled artisan must also particularly select the 3-position for attaching substituent A of Fischer ‘443”. 
The Examiner, however, would like to point out the following:
1. Applicant is merely arguing broad generalizations and hypotheticals, and has not established proof with any supporting hard evidence that the assertions apply to the particular compounds at issue here. 
2. In stark contrast to Applicant’s assertions, the compounds in Fischer function as herbicides, and the compounds of the instant claims also function as herbicides. Indeed, substituting methyl for hydrogen does not have severe effects on the function of these particular compounds at all.
3. With respect to the ODP rejection at issue, claims 1-4 of Fischer clearly provide that substituent A can be e.g. in the 3-position, and thus it would be obvious for one of ordinary skill in the art to arrive at a compound in which substituent A is in the 3-position, regardless of the examples shown in the disclosure of the cited reference. 
For the foregoing reasons, the claim rejections are hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617